E A          NEY GENERAL
                                   UDFTE~~~S
                                AURTIN.   TEXAS    78711
C.lahm,%TORD c. 3LwRTIN
  Ax-rORNEY GENncR‘ar.
                              December 13, 1968




    Honorable Bevington Reed                       Opinion No. M-315
    Commissioner,CoordinatingBoard
    Texas College and University System            Re: Whether the employees
    Sam Houston State Office Building                  of the Coordinating
    Austin, Texas 78701                              " Board, Texas College and
                                                       University System, are
                                                       eligible for partici-
                                                       pation in the Optional
                                                       Retirement Program, pro-
                                                       vided by Article 2922-11,
    Dear Mr. Reed:                                     Sections 1-8, V.C.S.
              In your recent letter to this office you requested
    our opinion as to whether the employees of the Coordinating
    Board, Texas College and University System, are eligible for
    participationIn the Optional Retirement Program established
    by Article 29224.1, Vernon's Civil Statutes.

                Section 3 of Article 2922-11 provides as follows:
                      ere is hereby establishedan Optional
          Retir~k%YT~rogrem    Participationin the Op-
          tional Retirement program is in lieu of active
          membership in the Retlrement System.  The Govern-
          ing Boards for all institutionsof higher edu-.
          cation shall make available to all faculty mem-
          bers in their component institutions,agencies
          and units the Optional Retirement Program which
          shall provide for the vesting of benefits after
          one year of participation.
               l'(b) All faculty members are eligible to
          participate in the Optional Retirement Program,
          subject to such rules as may be prescribed by
          the Governing Board of the institutionof higher
          education at which they are employed."
               The plain and unambiguouslanguage of this section
    limits the participationin the Optional Retirement Program
    to faculty members at institutionsof higher education. Section
    2(c) of Article  2922-11 defines "institutionof higher education"

                                          -1535-
Hon. Bevington Reed, page 2 (M-315)


as an institutionof higher educationas defined under the pro-
visions of Article 2919e-2, Vernon's Civil Statutes. There-
fore, this term is limited by the provisions of Section 2(f)
and 2(g) of Article 2919e-2, which read as follows:
          "(f) 'Otheragency of higher education'means
     The University of Texas System, Central Administration;
     Texas Western College Museum; Texas A&M University
     System, Administrativeand General Offices; Texas
     AgriculturalExperiment Station; Texas Agricultural
     Extension Service; Rodent and Predatory Animal Control
     Service (a part of the Texas AgriculturalExtension
     Service); Texas EngineeringExperiment Station (in-
     cluding the Texas TransportationInstitute);Texas
     EngineeringExtension Service; Texas Forest Service;
     Texas TechnologicalCollege Museum; Sam Houston
     Memorial Museum; Panhandle-PlainsHistoricalMuseum;
     Cotton Research Committee of Texas; Water Resources
     Institute of Texas; and any other unit, division,
     institutionor agency which shall be so designated
     by statute or which may be establishedto operate
     as a component part of any public senior college or
     university,or which may be so classifiedas pro-
     vided in this Act.
          "(g)  'Institutionof higher education'means
     any public junior college, public senior college or
     university, medical or dental unit or other agency
     of higher education as herein defined."
          The term "facultymember" is defined 'bySection 2(d) of
Article 2922-11 as follows:
         "(d) 'Facultymember' means a person employed
    by an institutionof higher education on a full
    time basis as a member of the faculty or staff
    whose duties include teaching, research, adminis-
    tration, including professionallibrarians,or the
    performance of professionalservices but does not
    mean a person employed in a position which is in
    the institution'sclassifiedpersonnel system or
    a person employed in a similar type of position
    if the institutiondoes not have a classified
    personnel system."
          The CoordinatingBoard, Texas College and University
System, is not an "institutionof higher education"within the
meaning of the above quoted definition,nor do the employees of
                           -1536-
 Hon. Bevington   Reed, page 3 (M-315)


 the Board come within the definition        of’khe term “faculty     member”.
 The Legislature    has limited participation      in .the Optional Re-
 tirement Program by specific     definition;     the definitions    are
 unambiguous and may not be enlarged by statutory          construction.
 You are therefore    advised that employees of the Coordinating
 Board, Texas College and University       System, are not eligl~ble
 for participation    in the Optional Retirement Program establlshed~
 by Article   2922-11 of Vernon’8 Civil Statutes.
                               SUMMARY
             Employeee of the Coordinating   Board, Texas
       College and University   System, are not eligible
       for participation   in the Optional Retirment
       Program established   by Artlale  2922-11 of
       Verncn’s Civil Statutes,




                                                 General of Texas
 Prepared by W. 0. Shultz
 Assistant Attorney,Genera’k
 APPROVED:
 OPINION COMMITTEE
 Kerns Taylor, Chairman
 Bobert C. Crouch
 Robert Barden
 Robert Davis
 Well Willlams
  A. J. CARUBBI, JR.
. Executive Assistant